Citation Nr: 0818178	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  06-15 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for osteoarthritis of the left knee.

2.  Entitlement to an initial evaluation in excess of 0 
percent for degenerative disc disease, degenerative joint 
disease of the lumbosacral spine.

3.  Entitlement to service connection for lip damage with 
dental trauma.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1996 to 
September 2000.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for lip damage with dental 
trauma; granted service connection for osteoarthritis of the 
left knee assigning a 10 percent evaluation; granted service 
connection for degenerative disc disease, degenerative joint 
disease of the lumbosacral spine, assigning a 0 percent 
evaluation; and assigning an effective date of January 18, 
2005, for the service connected disabilities.  The veteran 
requested a Board hearing on his VA-Form 9, but later 
withdrew this request in June 2006.

The issue of entitlement to an initial evaluation in excess 
of 0 percent for degenerative disc disease, degenerative 
joint disease of the lumbosacral spine is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The medical evidence shows no present lip damage with 
dental trauma as a result of an in-service injury.

2.  The veteran's left knee disability is manifested by x-ray 
findings of degenerative joint disease, flexion most severely 
limited to 120 degrees and extension to 0 degrees, and 
complaints of pain and swelling.





CONCLUSIONS OF LAW

1.  Lip damage with dental trauma was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.102, 3.303 
(2007).

2.  The criteria for an initial evaluation in excess of 10 
percent for the left knee disability are not met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5257, 5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In February 2005, the RO provided the veteran with notice 
with respect to the original service connection claims for a 
left knee disability and lip damage with dental trauma.  The 
RO provided the appellant with general notice of the criteria 
for assigning disability ratings and effective dates in March 
2006.  While the second notice was not provided prior to the 
initial adjudication of the original service connection 
claims in December 2005, the claimant has had the opportunity 
to submit additional argument and evidence, and to 
meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in supplemental 
statements of the case dated from June 2006 to May 2007, 
following the provision of notice.  No fundamental unfairness 
is shown due to this untimely notification.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a service connection 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his 
possession that pertains to the claims.  However, VA's duty 
to notify the veteran of the information and evidence 
necessary to substantiate the increased rating claim for the 
left knee disability has not been satisfied.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

The Board finds that any notice errors did not affect the 
essential fairness of the adjudication of the increased 
rating claim for the left knee disability, as VA has obtained 
all relevant evidence, and as the appellant has demonstrated 
actual knowledge of what was necessary to substantiate the 
claim.  Id.  Specifically, the veteran submitted statements 
in May 2006 and on his VA examination in December 2005 
addressing how his disability affected his employment and 
daily life.  He also described how his knee disability caused 
impaired function including swelling, locking, and limited 
bending, which are relevant factors in rating the knee.  
These actions by the veteran indicate actual knowledge of the 
right to submit additional evidence and of the availability 
of additional process, as well as the evidence necessary to 
substantiate the claim.  The veteran's representative also is 
presumed to have basic knowledge of VA law and to have 
imparted this knowledge to the veteran.  See Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  As both actual knowledge 
of the veteran's procedural rights and the evidence necessary 
to substantiate the claim have been demonstrated, and he has 
had a meaningful opportunity to participate in the 
development of his claim, the Board finds that no prejudice 
to the veteran will result from proceeding with adjudication 
without additional notice or process.  Furthermore, as 
discussed below, it appears that VA has obtained all relevant 
evidence.  Id. 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
severity of the knee disability.  A medical opinion was not 
provided with respect to the service connection claim for lip 
damage with dental trauma.  As discussed below, however, 
there is no evidence that this condition was incurred in or 
aggravated by service.  Under these circumstances, VA's duty 
to assist doctrine does not require that the veteran be 
afforded medical examination.  See Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003) (VA was not required to provide 
the veteran with a medical examination absent a showing by 
veteran of a causal connection between the disability and 
service).  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
veteran's claims file.  The veteran contends that service 
medical records documenting injury to his lip in March 1997 
were not included the claims file; however, service dental 
records note trauma to the inside of the cheek and teeth in 
March 1997.  There is, in fact, no indication that any of the 
service medical records are missing; the record is found to 
be complete.

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Service connection

The veteran seeks service connection for damage to his lip 
with dental trauma.  He indicated that he suffered lip damage 
in service in March 1997.  A separate service connection 
claim for dental treatment purposes was denied in December 
2005; so it will not be addressed below.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A § 1110.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The service dental records show the veteran fractured his #9 
tooth on the left side in March 1997 and the tooth was 
slightly displaced.  A possible root canal was recommended if 
the tooth remained symptomatic.  A June 1997 dental treatment 
record shows the veteran had pain in the mandible left 
quadrant for several weeks.  Upon examination he had swelling 
and trauma associated with teeth #16 and 17 buccal mucosa.  
He was evaluated for extraction of #1, 16, 17, and 32.  

While the service medical records document trauma to the 
mouth, current medical records do not document any present 
impairment associated with this trauma.  A July 2005 VA 
examination report shows the veteran reported dental trauma 
to the left front tooth; this tooth was "knocked out" while 
he was on active military duty and he had to have a root 
canal.  On physical examination, he had a well-healed scar on 
the left lateral aspect of the lower lip; his dentition was 
fair, and the buccal mucosa was moist without lesions.  A 
September 2005 VA examination report shows the mouth was 
without inflammation, lesion, or deformity.  Although the 
record shows evidence of an in-service injury, service 
connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  That a condition or injury occurred in service alone 
is not enough; there must be a current disability resulting 
from that condition or injury.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).  The scar on the left aspect of 
the lower lip was not specifically associated with the trauma 
to the teeth in service; but is nonetheless shown to be well-
healed.  

Although the veteran has argued that he has lip damage with 
dental trauma from an injury in service, this is not a matter 
for an individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Board has 
considered the veteran's lay assertions, they do not outweigh 
the medical evidence of record, which shows that there is no 
present disability associated with the in-service injury.  
Competent medical experts make this opinion and the Board is 
not free to substitute its own judgment for those of such 
experts.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

The preponderance of the evidence is against the service 
connection claim for lip damage with dental trauma; there is 
no doubt to be resolved; and service connection is not 
warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.

Increased rating for left knee

The RO granted service connection for osteoarthritis of the 
left knee in December 2005, assigning a 10 percent evaluation 
effective January 18, 2005.  The veteran appeals this action.  
He contends his left knee locks up and swells and prevents 
him from bending his knee and running, thus entitling him to 
a higher rating.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  Separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  

The veteran's left knee currently is rated as 10 percent 
disabling under 38 C.F.R. § 4.71a, (Diagnostic Codes) DC's 
5010 for degenerative arthritis, and 5257 for other 
impairment of the knee, recurrent subluxation or lateral 
instability.  Lateral instability and degenerative arthritis 
of the knee may be rated separately under DC's 5257 and 5003. 
VAOPGCPREC 23-97 (1997).

Traumatic arthritis established by x-ray findings is to be 
evaluated as degenerative arthritis. 38 C.F.R. § 4.71a, DC's 
5003-5010.  Degenerative arthritis established by x-ray 
findings will be evaluated on the basis of limitation of 
motion of the specific joint or joints involved. The average 
normal range of motion of the knee is 0 to 140 degrees. 38 
C.F.R. § 4.71a, Plate II.  

Under DC 5257, a 10 percent evaluation is assigned for slight 
recurrent subluxation or lateral instability.  A 20 percent 
rating is assigned for moderate recurrent subluxation or 
lateral instability.  A 30 percent disability rating is 
assigned under for severe recurrent subluxation or lateral 
instability. 

A June 2005 VA outpatient treatment report shows complaints 
of pain and swelling in the left knee.  A December 2005 VA 
examination report shows complaints of pain in the left knee.  
The veteran denied any history of locking or instability or 
requiring any type of brace support or assistive device.  On 
physical examination, there was evidence of pain on flexion 
in the knee at 120 degrees; flexion was limited to 120 
degrees; extension was to 0 degrees.  There was no evidence 
of additional pain, fatigue, weakness, lack of endurance, or 
loss of coordination with repetitive movement.  There also 
was no edema, effusion, instability, weakness, tenderness, 
redness, heat, abnormal movement, or guarding of movement.  
The knee joint was stable anteriorly, posteriorly, and 
laterally.  Gait, posture, and balance were normal; there was 
no evidence of callosities, breakdown, or unusual shoe wear 
pattern.  Evaluation of ankylosis and leg length was found to 
be inapplicable.  Osteoarthritis changes were present on x-
ray examination.  A May 2007 addendum to this report notes 
that the degenerative changes in the left knee were 
consistent with osteoarthritis and not post-traumatic 
arthritis.

The veteran cannot receive a compensable rating based on 
limitation of motion in the left knee.  DC 5260 addresses 
limitation of flexion of the leg.  Flexion limited to 60 
degrees warrants a noncompensable (0 percent) rating.  
Flexion limited to 45 degrees warrants a 10 percent rating.  
Flexion limited to 30 degrees warrants a 20 percent rating.  
Flexion limited to 15 degrees warrants a 30 percent rating.  
As noted, the veteran's flexion was most severely limited to 
120 degrees.

DC 5261 addresses limitation of extension of the leg.  
Extension limited to 5 degrees warrants a noncompensable 
rating.  Extension limited to 10 degrees warrants a 10 
percent rating.  Extension limited to 15 degrees warrants a 
20 percent rating.  Extension limited to 20 degrees warrants 
a 30 percent rating.  Extension limited to 30 degrees 
warrants a 40 percent rating.  Extension limited to 45 
degrees warrants a 50 percent rating.  On physical 
examination, the veteran's extension was found to be full.

When limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Thus, a rating higher than 10 percent 
does not apply for limitation of motion due to degenerative 
arthritis in the left knee.

The veteran is not entitled to a separate compensable rating 
for lateral instability of the left knee, as the medical 
evidence shows no instability or recurrent subluxation.  
Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met. 38 C.F.R. § 4.31 (2007).  Although separate 
ratings are potentially available for lateral instability and 
limitation of motion due to degenerative arthritis, in this 
case, they do not apply.  

The remaining knee diagnostic codes allowing for ratings 
higher than 10 percent are inapplicable.  DC 5256 does not 
apply, as the December 2005 examiner found that evaluation 
for ankylosis of the knee was not relevant.  Ankylosis is 
defined as "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure." Dorland's 
Illustrated Medical Dictionary, 28th edition, p. 86.  DC 5256 
for nonunion of the tibia and fibula is not relevant, as this 
kind of impairment is not shown.  DC 5258 also does not 
apply, as the evidence does not show dislocated semilunar 
cartilage.  

In evaluating the veteran's claim, the application of a 
higher disability evaluation based on functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been 
considered. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
veteran has complaints of pain, swelling, and limitation of 
motion of the knee.  This functional impairment, however, is 
considered by the 10 percent rating assigned under DC's 5010-
5257.  The December 2005 examiner found no evidence of 
additional pain, fatigue, weakness, lack of endurance, or 
loss of coordination with repetitive movement.  Generally, 
the degrees of disability specified are considered adequate 
to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability. 38 C.F.R. § 4.1.

"Staged ratings" (i.e., different percentage ratings for 
different periods of time, based on the facts found) have 
been considered under Fenderson v. West, 12 Vet. App. 119 
(1999).  However, the impairment in the left knee has been 
relatively consistent throughout the appeals period.  Thus, 
the application of staged ratings is not appropriate.  

An extra-schedular rating also does not apply.  Referral 
under 38 C.F.R. § 3.321(b)(1) is appropriate where 
circumstances are presented that are unusual or exceptional.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The veteran 
submitted a statement in May 2006 that his left knee 
disability affected his ability to maintain a job.  However, 
the December 2005 VA examination report shows there were no 
significant adverse effects on the veteran's normal 
occupational activities.  The evidence does not rise to the 
level of marked interference with employment.  The record 
also does not show any frequent periods of hospitalization 
due to the left knee disability.

The veteran's disability picture is not so unusual or 
exceptional in nature so as to warrant referral of his case 
to the Director or Under Secretary for review for 
consideration of extraschedular evaluation.  Having reviewed 
the record with these mandates in mind, there is no basis for 
further action on this question.

The evidence more closely approximates the criteria for a 10 
percent rating for osteoarthritis of the left knee.  38 
C.F.R. § 4.7.  The preponderance of the evidence is against 
the claim for increase and there is no doubt to be resolved. 
Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for lip damage with dental 
trauma is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for osteoarthritis of the left knee is denied.


REMAND

The veteran was last evaluated for his degenerative disc 
disease, degenerative joint disease of the lumbosacral spine 
in December 2005.  In May 2006, he submitted a statement that 
his back condition had definitely become worse.  As the 
veteran has submitted a statement that his condition in the 
lumbosacral spine has worsened since his December 2005 VA 
examination, he should be provided another VA examination to 
determine the present level of degenerative disc disease, 
degenerative joint disease of the lumbosacral spine.  See 
VAOPGCPREC 11-95 (1995); see also Caffrey v. Brown, 6 Vet. 
App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VA notice letter 
that satisfies Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) regarding his 
increased rating claim for degenerative 
disc disease, degenerative joint disease 
of the lumbosacral spine.  The letter 
should inform the veteran to submit 
evidence demonstrating a worsening of 
disability and the effect the worsening 
has on the veteran's employment and every 
day life.  The letter also should include 
a copy of 38 C.F.R. § 4.124a, the General 
Rating Formula for Diseases and Injuries 
of the Spine and the Formula for Rating 
Intervertebral Disc Syndrome Based on 
Incapacitating Episodes. 

2.  Schedule the veteran for a VA 
orthopedic examination by a physician to 
determine the present severity of his 
degenerative disc disease, degenerative 
joint disease of the lumbosacral spine.  
The claims file should be made available 
to and be reviewed by the examiner.

(a)  The examiner should describe all 
symptomatology due to the veteran's 
service-connected lumbosacral spine 
disability.  Any indicated studies, 
including an X- ray study, range of motion 
testing in degrees, and electromyographic 
(EMG) studies should be performed.

(b)  In reporting the results of range of 
motion testing, the examiner should 
specifically identify any motion 
accompanied by pain.  The physician should 
be requested to identify any objective 
evidence of pain and to assess the extent 
of any pain.

(c)  Tests of joint motion should be 
performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  

(d)  The examiner should express an 
opinion concerning whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups (if the 
veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of motion 
on repeated use or during flare-ups. 

(e)  The examiner should identify any 
evidence of neuropathy due to the service-
connected lumbar spine disability, to 
include reflex changes, characteristic 
pain, and muscle spasm.  Any functional 
impairment of the lower extremities due to 
the disc disease should be identified, and 
the examiner should assess the frequency 
and duration of any episodes of 
intervertebral disc syndrome disability, 
and in particular should assess the 
frequency and duration of any episodes of 
acute signs and symptoms of intervertebral 
disc syndrome that require bed rest 
prescribed by a physician and treatment by 
a physician.

(f)  The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected lumbosacral 
spine disability on his ability to work.

The rationale for all opinions expressed 
should be provided.

3.  Any additional development deemed 
appropriate should be accomplished.  The 
claim should then be readjudicated.  If 
the claim remains denied, issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence, and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


